Citation Nr: 1421042	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 18, 1975 to March 9, 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


FINDING OF FACT

The Veteran's only period of active duty was June 18, 1975 to March 9, 1978.  


CONCLUSION OF LAW

The Veteran does not have the requisite wartime service to establish basic eligibility for VA pension benefits.  38 U.S.C.A. §§1501, 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must assist a claimant at the time a claim for benefits is filed.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The matter decided in this decision, however, rest on the interpretation and application of the relevant law, and VA's obligations in terms of its duties to notify and assist claimants do not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004).  

The Veteran contends that he is entitled to VA nonservice-connected pension benefits based upon his current disabilities.  At his hearing before the Board, he 

testified that he signed up for military service on a delayed entry program, and that the time he spent undergoing tests, attending meetings, etc., prior to formally entering active duty service, should qualify him as having military service during a period of war.

As a threshold requirement for nonservice-connected pension benefits, the Veteran must have had wartime service.  Specifically, in order for a Veteran to be entitled to pension benefits, the Veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11) (West 2002).  The "Vietnam era" ended May 7, 1975, and the next formally defined period of war, the "Persian Gulf War," began on August 2, 1990, and is still ongoing.  38 U.S.C.A. §§ 101(29), (33), 1501(4); 38 C.F.R. § 3.2(f), (i).  

The Veteran served on active duty in the Army from June 18, 1975 to March 9, 1978, and, thus, outside a "period of war," as defined by statute.  Therefore, he is not eligible for VA nonservice-connected pension benefits, notwithstanding his current disability status.   

The record clearly reflects that his active duty began June 18, 1975, after the Vietnam era period of war.  VA is bound by information that the service documents contain.  Venturella v. Gober, 10 Vet. App. 340, 341-342 (1977); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Moreover, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As the Veteran did not have any wartime service, basic eligibility for nonservice-connected pension benefits is not established.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Basic eligibility for nonservice-connected pension benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


